Per Curiam.

— “ There can be no doubt that as a general rule, and in the absence of any special legislative restraint, strangers, as well as citizens, are bound by the ordinances and bye-laws of a municipal corporation. We do not think there is any thing in the general estray law, or any other law of this State, that is in conflict with the ordinance set out in the plea, or that exempts the property of persons who do not reside within the city, from its operation. 4 Ohio R. 427; 10 id. 173.
Judgment affirmed, & c.